Title: To Benjamin Franklin from the Georgia Assembly Committee of Correspondence, 11 May 1770
From: Georgia Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Savann[ah in Georgia, 11 May 1770]
As we expect a Ship is now at Cockspur Road at the entrance of this River bound for England and as we hope to get this on board we embrace the Opportunity of acquainting you that two Ordinances have been passed by the General Assembly, one reappointing you Agent for this Province passed the 27th. Febry last ending the first June next and another passed yesterday for another year ending the 1st. June 1771. We have not a moments time (the Boat waiting to Carry this on board) to say any thing on Publick Business of which we have several Matters in Charge and will be prepared to go by a Ship now here that will sail in all [likelihood?] this Month with Copies of the Ordinances properly authenticated. There is £100 provided for you [this] present year and inclosed you have our Governor’s Certificate for one hundred Pounds Sterling (for payment of which you will apply to John Campbell Esqr. his Majestys Agent for this Province) for your Service from June 1768 to 1st. June 1769.



We are Sir &ca.
J Habersham



Noble Jones



J: E Powell



N W Jones



Wm Ewen



Philip Box



Rd Cunym. Crooke


To Benjamin Franklin Esqr.  Agent for the Province of Georgia in London.
